                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

COVALUS ACKWARD, ADC #132234                                                         PLAINTIFF

v.                             Case No. 5:18-cv-00257-KGB-BD

MICHEAL DEMERY, Lieutenant, Varner Supermax Unit, et al.                         DEFENDANTS

                                            ORDER

       Before the Court is the Partial Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 9). No objections have been filed, and the deadline for

filing objections has since passed. After careful consideration, the Court finds no reason to alter

or reject Judge Deere’s recommendations.

       Therefore, the Court adopts the Partial Recommended Disposition in its entirety as this

Court’s findings of fact and conclusions of law (Dkt. No. 9). The Court dismisses without

prejudice Mr. Ackward’s claims against defendants Wilson, Cunningham, and Hampton. Wilson,

Cunningham, and Hampton are dismissed as defendants in this action. The Court also dismisses

without prejudice Mr. Ackward’s failure-to-investigate claims against defendants Gibson and

Dexter Payne. The Court does not dismiss Mr. Ackward’s deliberate-indifference claims against

defendants Gibson and Payne, nor does it dismiss Mr. Ackward’s excessive-force claim against

defendant Micheal Demery.

       It is so ordered this 22nd day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
